Voorhies, J.
The defendant was convicted of manslaughter, and sentenced to five years’ imprisonment at hard labor, and to a fine. He has appealed! from that judgment.
, On the trial of the cause in the court below, no bills of exception appear to. have been signed. And in this court the appellants’ counsel has made no a§r signment of errors of law apparent upon the face of the reoord, nor made any points or argument. We have been unable to perceive any error of law ap* parent on the face of the proceedings.
It is therefore ordered, that the appeal be dismissed.